                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


 ERNESTO D. RODRIGUEZ,                              )
                                                    )
              Plaintiff,                            )
                                                    )
 v.                                                 )   No. 3:15-CV-292
                                                    )
 CITY OF KNOXVILLE, TENNESSEE, et al.,              )
                                                    )
              Defendants.                           )


                              MEMORANDUM OPINION

       This civil action is before the Court for consideration of the motion for summary

 judgment filed by Defendants City of Knoxville and David B. Rausch (“Defendants”).

 [Doc. 52]. Plaintiff has not responded, and the time for doing so has expired. See E.D.

 Tenn. L.R. 7.1(a). Oral argument is unnecessary, and the motion is ripe for the court’s

 determination. For the reasons below, Defendants’ motion for summary judgment will be

 GRANTED.

                              I.    BACKGROUND

       Plaintiff filed this civil rights action pursuant to 42 U.S.C. §§ 1983 and 1988,

 alleging violations of the Fourth and Fourteenth Amendments to the U.S. Constitution.

 [Doc. 1 at 1]. Plaintiff also alleged state law claims for assault, battery, and malicious

 prosecution. [Id.]. The Court dismissed all federal claims against Defendants Thurman,

 Kimber, and Baker (“Individual Defendants”). Defendants have filed the instant motion

 for summary judgment on all remaining claims. [Docs. 52-53, & 44-45].



Case 3:15-cv-00292-RLJ-DCP Document 54 Filed 03/22/21 Page 1 of 6 PageID #: 290
        In its memorandum opinion addressing the summary judgment motion filed by

 Individual Defendants [Doc. 48], the Court provided a full account of the facts as presented

 by the non-moving party. The Court will not reiterate that background again but

 incorporates the section of that memorandum, beginning at the second paragraph of the

 section labeled “Background,” as if contained herein.

                         II.    STANDARD OF REVIEW

        The Defendants’ motion is brought pursuant to Federal Rule of Civil Procedure 56,

 which governs summary judgment. Rule 56(a) provides in pertinent part: “The court shall

 grant summary judgment if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). The procedure set out in Rule 56(c) requires that “[a] party asserting that a fact

 cannot be or is genuinely disputed must support the assertion[.]” Fed. R. Civ. P. 56(c)(1).

 This can be done by citation to materials in the record, which include depositions,

 documents, affidavits, stipulations, and electronically stored information. Fed. R. Civ. P.

 56(c)(1)(A). Additionally, a party may “show[] that the materials cited do not establish the

 absence or presence of a genuine dispute, or that an adverse party cannot produce

 admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(B).

        After the moving party has carried its initial burden of showing that there are no

 genuine issues of material fact in dispute, the burden shifts to the non-moving party to

 present specific facts demonstrating that there is a genuine issue for trial. Matsushita Elec.

 Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). “The ‘mere possibility’ of

 a factual dispute is not enough.” Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992)
                                               2

Case 3:15-cv-00292-RLJ-DCP Document 54 Filed 03/22/21 Page 2 of 6 PageID #: 291
 (quoting Gregg v. Allen-Bradley Co., 801 F.2d 859, 863 (6th Cir. 1986)). Moreover, mere

 conclusory and unsupported allegations, rooted in speculation, are insufficient to meet this

 burden. Bell v. Ohio State Univ., 351 F.3d 240, 253 (6th Cir. 2003).

        To defeat a motion for summary judgment, the non-moving party must present

 probative evidence that supports its complaint. Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 249-50 (1986). The non-moving party’s evidence is to be believed, and all justifiable

 inferences are to be drawn in that party’s favor. Id. at 255. The court determines whether

 the evidence requires submission to a jury or whether one party must prevail as a matter of

 law because the issue is so one-sided. Id. at 251-52.

        Under Federal Rule of Civil Procedure 56(e), if a party fails to properly address

 another party’s assertion of fact, the Court may consider the fact undisputed for purposes

 of the motion and may grant summary judgment if the motion and supporting materials

 show that the movant is entitled to it. Fed. R. Civ. P. 56(e). Here, Plaintiff has not

 responded, and the deadline for a response has passed. Accordingly, the Court will consider

 the facts presented by Defendants, to the extent that they are supported by the evidentiary

 materials submitted with the motion, as undisputed.

                                  III.   ANALYSIS

 A. Federal Claims

        Defendants argue that they are entitled to summary judgment on all federal claims,

 including allegations of failure to train, failure to supervise, and failure to monitor use of

 force by officers, because the alleged underlying constitutional violations which form the

 basis for a municipal liability claim under 42 U.S.C. § 1983 have already been found to be
                                               3

Case 3:15-cv-00292-RLJ-DCP Document 54 Filed 03/22/21 Page 3 of 6 PageID #: 292
 deficient by the Court. [Doc. 53, p. 13]. Defendants assert that the Court has already

 concluded that the Complaint’s only federal claims were for excessive force and, arguably,

 illegal search. [Id.] In its memorandum opinion and order [Doc. 48], the Court found that

 Plaintiff’s excessive force claim under 42 U.S.C. § 1983 was barred by the preclusion

 doctrine outlined in Heck v. Humphrey, 512 U.S. 477 (1994) and found that the Complaint

 failed to state a claim for illegal search under § 1983. [Id.].

        Regarding Plaintiff’s Fourth Amendment claim, the Court incorporates its reasoning

 and conclusions in the section labeled “Illegal Search” of its prior memorandum as if

 contained herein. [Doc. 48, pp. 9-11]. Accordingly, summary judgment will therefore be

 GRANTED in favor of Defendants on this claim, and Plaintiff’s federal Fourth

 Amendment claim will be DISMISSED.

        Regarding Plaintiff’s excessive force claim, a municipality cannot be held liable

 under § 1983 based on a theory of respondeat superior. Board of County Com’rs of Bryan

 County, Okl. v. Brown, 520 U.S. 397, 403 (1997); Monell v. Dep’t of Social Services of

 City of New York, 436 U.S. 658, 691 (1978). Rather, “it is when execution of a

 government’s policy or custom . . . inflicts the injury that the government as an entity is

 liable under § 1983.” Monell, 436 U.S. at 694. A plaintiff must prove two elements to

 invoke municipal liability: “(1) that a constitutional violation occurred; and (2) that the

 [municipality] is responsible for that violation.” Graham v. Cnty. Of Washtenaw, 358 F.3d

 377, 382 (6th Cir. 2004) (internal quotation marks omitted). “There can be no Monell

 municipal liability under § 1983 unless there is an underlying unconstitutional act.” Wilson

 v. Morgan, 477 F.3d 326, 340 (6th Cir. 2007). A municipal policy or custom cannot be
                                                4

Case 3:15-cv-00292-RLJ-DCP Document 54 Filed 03/22/21 Page 4 of 6 PageID #: 293
 shown by one instance of misconduct. Thomas v. City of Chattanooga, 398 F.3d 426, 432-

 33 (6th Cir. 2005). However, an unlawful policy or custom may be shown by a policy of

 inadequate training or supervision. Ellis ex rel. Pendergrass v. Cleveland Mun. Sch. Dist.,

 455 F.3d 690, 700 (6th Cir. 2006).

        As the Court has previously determined in its prior memorandum opinion,

 Plaintiff’s federal claims relating to excessive force are barred by the Heck doctrine

 because the alleged use-of-force is inextricably intertwined with the conduct that was the

 basis for Plaintiff’s conviction for resisting arrest and therefore forecloses his claims of

 excessive force against Individual Defendants. [Doc. 48, pp. 8-9]. Because Plaintiff has not

 shown that a constitutional violation occurred, Defendants cannot be held liable under a

 theory of respondeat superior. Further, because the allegations that Defendants failed to

 train, supervise, and monitor use of force by Individual Defendants are premised upon

 underlying constitutional violations, a finding that there are no underlying constitutional

 violations necessitates a finding that there is no policy or custom of the City which was the

 moving force behind a federal civil rights violation under Monell. 436 U.S. at 690; see City

 of Los Angeles v. Heller, 475 U.S. 796, 799 (1986); see also Smith v. Thornburg, 136 F.3d

 1070, 1078 (6th Cir. 1998).

        Summary judgment is therefore GRANTED in favor of Defendants on the

 excessive force claim, and Plaintiff’s federal claims against Defendants will be

 DISMISSED.

 B. State Law Claims


                                              5

Case 3:15-cv-00292-RLJ-DCP Document 54 Filed 03/22/21 Page 5 of 6 PageID #: 294
          As to Plaintiff’s state law claims, Counts 2-4 of the Complaint, the Court may

 decline to exercise supplemental jurisdiction over state law claims after it has “dismissed

 all claims over which it has original jurisdiction.” 28 U.S.C. § 1368(c)(3). “When all

 federal claims are dismissed before trial, the balance of considerations usually will point

 to dismissing the state law claims, or remanding them to state court if the action was

 removed.” Musson Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d 1244, 1254-55 (6th Cir.

 1996).

          As discussed above, all federal claims have been or will be dismissed at this

 juncture. Accordingly, the Court will decline to exercise supplemental jurisdiction over

 Plaintiff’s state law claims. Accordingly, Plaintiff’s state law claims will be DISMISSED

 without PREJUDICE to Plaintiff re-filing in state court.

                                    IV. CONCLUSION

          Accordingly, for the reasons stated herein, Defendants’ motion for summary

 judgment [Doc. 52] will be GRANTED and all federal claims against Defendants will be

 DISMISSED with prejudice. The Court will decline to exercise supplemental jurisdiction

 over Plaintiff’s state law claims which will be DISMISSED without prejudice. An order

 consistent with this opinion will be entered.

          IT IS SO ORDERED.

                                                        ENTER:

                                                                s/ Leon Jordan
                                                          United States District Judge



                                                 6

Case 3:15-cv-00292-RLJ-DCP Document 54 Filed 03/22/21 Page 6 of 6 PageID #: 295
